UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) GORDON M. SHONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-3000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/07 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Lifestyle Aggressive Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is not a consideration. To pursue this goal, the Portfolio, which is a fund-of-funds, normally invests 100% of its assets in affiliated underlying funds that invest primarily in equity securities. Target Asset Allocation Equity % of Total U.S. Large Cap 40% U.S. Mid Cap 13% U.S. Small Cap 12% Foreign Small Cap 12% Foreign Large Cap 8% Foreign Mid Cap 8% Natural Resources 4% Emerging Markets 3% As a percentage of net assets on December 31, 2007. Performance review For the 12 months ended December 31, 2007, John Hancock Lifestyle Aggressive Portfolios Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 shares returned 8.00%, 7.23%, 7.21%, 7.48%, 7.92%, 8.13%, 7.85%, 8.13%, 8.42% and 8.54%, respectively, at net asset value. In comparison, the Portfolios benchmark index  the S&P 500 Index  returned 5.49% during the same period. Outperformance The Portfolio benefited significantly from its international allocations. International Core (GMO), with an 8% position in the Portfolio, performed well, helped by positions in the German consumer discretionary sector and in United Kingdom telecommunications stocks. Also contributing to the Portfolio was a 3% position we initiated in May to Emerging Markets Value (DFA). Emerging markets as an asset class benefited from strong economic growth across a variety of developing nations. Natural Resources (Wellington), a 4% stake in the Portfolio, finished the year with exceptional gains fueled by strength in crude oil prices, industrial metals and other commodities. Excellent stock selection in both the energy, and metals and mining segments helped the fund significantly beat its benchmark. One of the Portfolios largest holdings and best contributors was Blue Chip Growth (T. Rowe Price). This large-cap growth fund benefited from a combination of excellent stock picks in the energy sector and an overweighting in technology, one of the stronger sectors in 2007. Two mid-cap growth funds, Vista (American Century) and Mid Cap Stock (Wellington), also added to the Portfolios performance. Both funds benefited from their materials and industrial holdings and from excellent security selection in the consumer discretionary sector. One holding that detracted from performance was Quantitative Value (MFC Global U.S.A.), a large-cap value strategy that was hurt by its exposure to the troubled financials sector. Likewise, Core Equity (Legg Mason), run by well-known value manager Bill Miller, suffered because of its relatively high exposure to stocks linked to housing. Poor security selection in telecommunications and an underweight to the energy sector also hurt performance. Over the course of the year, in addition to the move into emerging-market equities, we made a small shift from small caps to mid caps. Additionally, toward the end of the year, we began a reallocation from small- and mid-cap holdings into large-caps. We believe large caps have greater potential to outperform during periods of slower economic growth. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Natural Resources ▲ Robust commodity prices (Wellington) Emerging Markets ▲ Dynamic growth in developing nations Value (DFA) Core Equity ▼ Exposure to housing, underweight to energy (Legg Mason) Lifestyle Portfolios | Annual report 4 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two comparable indices. Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge 13,017 13,023 11,739 11,790 11,826 13,187 13,249 13,323 13,355 With maximum sales charge 12,717 13,023 11,739 11,790 11,826 13,187 13,249 13,323 13,355 S&P 500 Index 12,867 12,867 11,398 11,398 11,398 12,867 12,867 12,867 12,906 MSCI EAFE Gross Index 2 15,188 15,188 12,324 12,324 12,324 15,188 15,188 15,188 14,745 Performance chart Cumulative total returns with maximum sales charge (POP) for the period ending December 31, 2007 Class A Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Since inception 25.59% 27.17% 30.23% 17.39% 17.90% 18.26% 31.87% 32.49% 33.23% 33.55% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 5-1-08. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class A  1.55%, Class B  2.26%, Class C  2.26%, Class R  1.86%, Class R1  1.61%, Class R2  1.36%, Class R3  1.63%, Class R4  1.44%, Class R5  1.14% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.56%, Class B  2.45%, Class C  2.27%, Class R  11.57%, Class R1  13.80%, Class R2  13.15%, Class R3  3.12%, Class R4  2.29%, Class R5  4.98% . The net expenses equal the gross expenses and are as follows: Class 1  1.02% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Since inception performance is calculated with an opening price (prior days close) on inception date. 1 For certain types of investors as described in the Portfolios Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 share prospectuses. 2 Index as of closest month end to inception date. Annual report | Lifestyle Portfolios 5 John Hancock Lifestyle Growth Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is also a consideration. To pursue this goal, the Portfolio, which is a fund-of-funds, normally invests approximately 80% of its assets in affiliated underlying funds that invest primarily in equity securities and approximately 20% of its assets in affiliated underlying funds that invest primarily in fixed-income securities. Target Asset Allocation Equity % of Total U.S. Large Cap 40% U.S. Mid Cap 8% Foreign Small Cap 7% Foreign Mid Cap 6% Foreign Large Cap 6% U.S. Small Cap 6% Natural Resources 3% Emerging Markets 2% Real Estate 2% Fixed Income % of Total High Yield Bond 7% Intermediate-term bond 4% Multi-sector bond 4% Treasury Inflation Protected Securities 3% Global bond 2% As a percentage of net assets on December 31, 2007. Note to shareholders In September 2007, shareholders of John Hancock Allocation Growth + Value Portfolio approved the merger of their portfolio into John Hancock Lifestyle Growth Portfolio. Performance review For the 12 months ended December 31, 2007, John Hancock Lifestyle Growth Portfolios Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 6.96%, 6.14%, 6.19%, 6.47%, 6.75%, 6.91%, 6.69%, 6.95%, 7.31%, 7.44% and 7.42%, respectively, at net asset value. In comparison, the Portfolios benchmark index  a blended index combining 80% S&P 500 Index and 20% Lehman Brothers U.S. Aggregate Index  returned 5.88% during the same period. Outperformance The Portfolio benefited significantly from the strong performance of international funds. International Opportunities (Marsico), with a 4% position in the Portfolio, performed exceptionally well, helped by positions in Hong Kong telecommunications and Canadian materials. Also contributing to the Portfolio was a 2% position we initiated in May to Emerging Markets Value (DFA). Emerging markets as an asset class benefited from strong economic growth across a variety of developing nations. Natural Resources (Wellington), a 3% stake in the Portfolio, finished the year with exceptional gains fueled by strength in crude oil prices, industrial metals and other commodities. Excellent stock selection in both the energy, and metals and mining segments helped the fund significantly beat its benchmark. Another solid contributor to the Portfolio was Blue Chip Growth (T. Rowe Price). This large-cap growth fund benefited from a combination of excellent stock picks in the energy equipment and services segment as well as an overweighting in technology, one of the stronger sectors in 2007. Two mid-cap growth funds, Vista (American Century) and Mid Cap Stock (Wellington), also added to the Portfolios performance. One holding that detracted from performance was Quantitative Value (MFC Global U.S.A.), a large-cap value strategy that was hurt by its exposure to the troubled financials sector. Likewise, Core Equity (Legg Mason), run by well-known value manager Bill Miller, suffered because of its relatively high exposure to stocks linked to housing. Poor security selection in telecommunications and an underweight to the energy sector also hurt performance. The Portfolios performance also was weighed down by its real estate exposure. Both Real Estate Equity (T. Rowe Price) and Global Real Estate (Deutsche) struggled, as real estate markets sold off after a good year in 2006. Our 20% allocation to fixed income hurt performance, specifically, our allocation to high yield. Partially offsetting this allocation were the strong returns from Real Return Bond (PIMCO) and Global Bond (PIMCO), which benefited from the flight to quality that occurred during the year, and exposure to non-U.S. currencies, respectively. Over the course of the year, in addition to the move into emerging market equities, we made a small shift from small caps to mid caps. Additionally, toward the end of year, we began a reallocation from small- and mid-cap holdings into large caps. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Natural Resources ▲ Robust commodity prices (Wellington) Emerging Markets ▲ Dynamic growth in developing nations Value (DFA) Real estate funds ▼ Global real estate market selloff Lifestyle Portfolios | Annual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in a blended Index. Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 12,533 12,535 11,460 11,503 11,525 12,673 12,741 12,821 12,853 11,805 With maximum sales charge 12,233 12,535 11,460 11,503 11,525 12,673 12,741 12,821 12,853 11,805 Index 12,411 12,411 11,180 11,180 11,180 12,411 12,411 12,411 12,226 11,771 Performance chart Cumulative total returns with maximum sales charge (POP) for the period ending December 31, 2007 Class A Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Since inception 20.93% 22.33% 25.35% 14.60% 15.03% 15.25% 26.73% 27.41% 28.21% 28.53% 18.05% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 5-1-08. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.22%, Class R  1.82%, Class R1  1.56%, Class R2  1.32%, Class R3  1.58%, Class R4  1.40%, Class R5  1.07% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.27%, Class R  13.28%, Class R1  13.82%, Class R2  13.61%, Class R3 2.22%, Class R4  1.67%, Class R5  2.27% . The net expenses equal the gross expenses and are as follows: Class A  1.45%, Class C  2.16%, Class 1  0.98%, Class 5  0.93% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Since inception performance is calculated with an opening (prior days close) on the inception date. 1 For certain types of investors as described in the Portfolios Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 80% of the Standard & Poors 500 Index and 20% of the Lehman Brothers Aggregate Bond Index. Annual report | Lifestyle Portfolios 7 John Hancock Lifestyle Balanced Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with greater emphasis on growth of capital. To pursue this goal, the Portfolio, which is a fund-of-funds, normally invests approximately 60% of its assets in affiliated underlying funds that invest primarily in equity securities and approximately 40% of its assets in affiliated underlying funds that invest primarily in fixed-income securities. Target Asset Allocation Equity % of Total U.S. Large Cap 37% Foreign Small Cap 5% Foreign Mid Cap 4% Real Estate 4% Natural Resources 3% Emerging Markets 2% U.S. Mid Cap 2% Foreign Large Cap 2% U.S. Small Cap 2% Fixed Income % of Total High Yield Bond 13% Intermediate-term bond 9% Multi-sector bond 9% Treasury Inflation Protected Securities 5% Global bond 3% As a percentage of net assets on December 31, 2007. Note to shareholders In September 2007, shareholders of John Hancock Allocation Core Portfolio approved the merger of their portfolio into John Hancock Lifestyle Balanced Portfolio. Performance review For the 12 months ended December 31, 2007, John Hancock Lifestyle Balanced Portfolios Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 5.90%, 5.02%, 5.10%, 5.31%, 5.58%, 5.77%, 5.65%, 5.91%, 6.18%, 6.30% and 6.35%, respectively, at net asset value. In comparison, the Portfolios benchmark index  a blended index combining 60% S&P 500 Index and 40% Lehman Brothers U.S. Aggregate Index  returned 6.22% during the same period. Competitive returns The Portfolio benefited significantly from the strong performance of international funds, including a new 2% allocation to Emerging Markets Value (DFA). A 3% stake in Natural Resources (Wellington) also aided the Portfolio. The fund finished the year with solid gains due to strength in the prices of crude oil, industrial metals and other commodities. An allocation to Blue Chip Growth (T. Rowe Price) also helped performance. This large-cap growth fund benefited from a combination of excellent stock picks in the energy sector and an overweighting in technology, one of the stronger sectors in 2007. In the fixed-income area, Real Return Bond (PIMCO) and Global Bond (PIMCO) delivered strong returns. Real Return Bond benefited from the flight to quality that occurred during the year while Global Bond benefited from its exposure to non-U.S. currencies. Conversely, the Portfolios 4% exposure to real estate weighed heavily on overall performance. At approximately 3% of assets, Global Real Estate (Deutsche) declined 10%, while Real Estate Equity (T. Rowe Price), investing exclusively in U.S. REITs, fared even worse. Our dedicated exposure to high yield (a 13% allocation) also weighed on results. Among our equity funds, Core Equity (Legg Mason) suffered from its relatively high exposure to stocks linked to housing and from an underweight to the energy sector. Over the course of the year, in addition to the move into emerging-market equities, we made a small shift from small caps to mid caps. Additionally, toward the end of year, we began a reallocation from small- and mid-cap holdings into large caps. We feel large caps have greater potential to outperform during periods of slower economic growth. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Real estate funds ▼ Global real estate market selloff Natural Resources ▲ Robust commodity prices (Wellington) Real Return Bond ▲ Flight to quality (PIMCO) Lifestyle Portfolios | Annual report 8 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index. Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 12,184 12,211 11,246 11,281 11,307 12,340 12,406 12,475 12,499 11,679 With maximum sales charge 11,884 12,211 11,246 11,281 11,307 12,340 12,406 12,475 12,499 11,679 Index 12,141 12,141 11,100 11,100 11,100 12,141 12,141 12,141 11,981 11,647 Performance chart Cumulative total returns with maximum sales charge (POP) for the period ending December 31, 2007 Class A Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Since inception 17.73% 18.84% 22.11% 12.46% 12.81% 13.07% 23.40% 24.06% 24.75% 24.99% 16.79% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 5-1-08. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.20%, Class R  1.81%, Class R1  1.56%, Class R2  1.31%, Class R3  1.58%, Class R4  1.38%, Class R5  1.06% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.27%, Class R  9.27%, Class R1  13.92%, Class R2  13.56%, Class R3  2.10%, Class R4  1.56%, Class R5  2.55% . The net expenses equal the gross expenses and are as follows: Class A  1.41%, Class C  2.11%, Class 1  0.97%, Class 5  0.92% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Since inception performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Portfolios Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 60% of the Standard & Poors 500 Index and 40% of the Lehman Brothers Aggregate Bond Index. Annual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. To pursue this goal, the Portfolio, which is a fund-of-funds, normally invests approximately 60% of its assets in affiliated underlying funds that invest primarily in fixed-income securities and approximately 40% of its assets in affiliated underlying funds that invest primarily in equity securities. Target Asset Allocation Equity % of Total U.S. Large Cap 22% Foreign Mid Cap 5% Real Estate 3% Foreign Small Cap 3% Foreign Large Cap 3% U.S. Small Cap 3% U.S. Mid Cap 1% Fixed Income % of Total Intermediate-term bond 22% Multi-sector bond 14% High Yield Bond 12% Global bond 6% Treasury Inflation Protected Securities 4% Long-term Bond 2% As a percentage of net assets on December 31, 2007. Performance review For the 12 months ended December 31, 2007, John Hancock Lifestyle Moderate Portfolios Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 4.78%, 3.97%, 4.05%, 4.28%, 4.63%, 4.89%, 4.61%, 4.87%, 5.15%, 5.25% and 5.39%, respectively, at net asset value. In comparison, the Portfolios benchmark index  a blended index combining 40% S&P 500 Index and 60% Lehman Brothers U.S. Aggregate Index  returned 6.52% during the same period. Performance explained The Portfolios largest holding at roughly 12% of assets, Total Return (PIMCO), was a solid contributor to the Portfolio. This fund benefited from its concentration in investment-grade bonds against the backdrop of the subprime meltdown. Another PIMCO-managed fund, Global Bond, also contributed positively to the Portfolio as its return was boosted by the weak dollar. Our 4% position in Real Return Bond (PIMCO) helped as well. This fund invests in Treasury Inflation Protected Securities (TIPS), which benefited from the flight to the safety of U.S. government issues. Blue Chip Growth (T. Rowe Price) was a solid equity performer. This large-cap growth fund benefited from a combination of excellent stock picks in the energy equipment and services segment. An overweighting in technology, one of the stronger sectors in 2007, also helped performance. The Portfolios performance was weighed down by its real estate exposure. At approximately 2% of assets, Global Real Estate (Deutsche) declined 10%, while Real Estate Equity (T. Rowe Price), investing exclusively in U.S. real estate investment trusts (REITs), fared even worse. Both managers also trailed their respective benchmarks. Our 12% allocation to high yield also detracted from results, with all three managers trailing the Lehman Brothers U.S. Aggregate Index. Among our equity funds, a negative contributor for the year was Core Equity (Legg Mason), which suffered due to its relatively high exposure to stocks linked to housing and from an underweight to the energy sector. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Real estate funds ▼ Global real estate market selloff Total Return ▲ Investment-grade bonds outperformed (PIMCO) Global Bond ▲ Weak U.S. dollar relative to worlds major currencies (PIMCO) Lifestyle Portfolios | Annual report 10 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index. Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 11,672 11,689 10,989 11,032 11,064 11,839 11,887 11,963 11,979 11,417 With maximum sales charge 11,372 11,689 10,989 11,032 11,064 11,839 11,887 11,963 11,979 11,417 Index 11,867 11,867 11,015 11,015 11,015 11,867 11,867 11,867 11,732 11,516 Performance chart Cumulative total returns with maximum sales charge (POP) for the period ending December 31, 2007 Class A Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Since inception 12.77% 13.72% 16.89% 9.89% 10.32% 10.64% 18.39% 18.87% 19.63% 19.79% 14.17% P erformance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 5-1-08. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class A  1.39%, Class B  2.18%, Class C  2.11%, Class R  1.78%, Class R1  1.53%, Class R2  1.28%, Class R3  1.61%, Class R4  1.35%, Class R5  1.03% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.40%, Class B  2.49%, Class C  2.15%, Class R  14.23%, Class R1  13.97%, Class R2  13.70%, Class R3 3.96%, Class R4  2.36%, Class R5  3.66% . The net expenses equal the gross expenses and are as follows: Class 1  0.94%, Class 5  0.89% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Since inception performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Portfolios Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses . 2 Index as of closest month end to inception date . 3 The blended index is comprised of 40% of the Standard & Poors 500 Index and 60% of the Lehman Brothers Aggregate Bond Index. Annual report | Lifestyle Portfolios 11 John Hancock Lifestyle Conservative Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. To pursue this goal, the Portfolio, which is a fund-of-funds, normally invests approximately 80% of its assets in affiliated underlying funds that invest primarily in fixed-income securities and approximately 20% of its assets in affiliated underlying funds that invest primarily in equity securities. Target Asset Allocation Equity % of Total U.S. Large Cap 11% Real Estate 4% Foreign Small Cap 3% Foreign Mid Cap 2% Fixed Income % of Total Intermediate-term bond 28% Multi-sector bond 16% Short-term bond 11% High yield bond 8% Global bond 8% Long-term bond 5% Treasury Inflation Protected Securities 4% As a percentage of net assets on December 31, 2007. Performance review For the 12 months ended December 31, 2007, John Hancock Lifestyle Conservative Portfolios Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 shares returned 4.89%, 4.11%, 4.22%, 4.49%, 4.83%, 4.93%, 4.81%, 4.97%, 5.27% and 5.38%, respectively, at net asset value. In comparison, the Portfolios benchmark index  a blended index combining 20% S&P 500 Index and 80% Lehman Brothers U.S. Aggregate Index  returned 6.77% during the same period. Performance explained The Portfolios largest holding at roughly 16% of assets, Total Return (PIMCO), was a solid contributor to performance. This fund benefited from its concentration in investment-grade bonds against the backdrop of the subprime meltdown. Another PIMCO-managed fund, Global Bond, also contributed positively to the Portfolio as its return was boosted by the weak dollar. Our 4% position in Real Return Bond (PIMCO) helped as well. This fund benefited from the flight to the safety of U.S. government issues. In the equity sector, one significant contributor was Value and Restructuring (Excelsior), a large-cap value fund that benefited from an overweight in the energy and materials sectors. The Portfolios performance was weighed down by its real estate exposure. At approximately 3% of assets, Global Real Estate (Deutsche) declined 10%, while Real Estate Equity (T. Rowe Price), investing exclusively in U.S. real estate investment trusts (REITs), fared even worse. Our 8% allocation to high yield also detracted from results, with all three managers trailing the Lehman Brothers U.S Aggregate Index. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. SCORECARD INVESTMENT PERIODS PERFORMANCE .AND WHATS BEHIND THE NUMBERS Real estate funds ▼ Global real estate market selloff Total Return ▲ Investment-grade bonds outperformed (PIMCO) Global Bond ▲ Weak U.S. dollar relative to worlds major currencies (PIMCO) Lifestyle Portfolios | Annual report 12 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index. Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge 11,341 11,345 10,846 10,887 10,911 11,498 11,541 11,619 11,635 With maximum sales charge 11,041 11,345 10,846 10,887 10,911 11,498 11,541 11,619 11,635 Index 11,593 11,593 10,924 10,924 10,924 11,593 11,593 11,593 11,481 Performance chart Cumulative total returns with maximum sales charge (POP) for the period ending December 31, 2007 Class A Class B Class C Class R 1 Class R1 1 Class R2 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 9-18-06 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Since inception 9.49% 10.41% 13.45% 8.46% 8.87% 9.11% 14.98% 15.41% 16.19% 16.35% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 5-1-08. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class A  1.35%, Class B  2.12%, Class C  2.08%, Class R  1.74%, Class R1  1.49%, Class R2  1.24%, Class R3  1.56%, Class R4  1.30%, Class R5  0.99% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.43%, Class B  2.67%, Class C  2.20%, Class R  14.28%, Class R1  14.03%, Class R2  13.77%, Class R3  7.02%, Class R4  3.66%, Class R5  7.16% . The net expenses equal the gross expenses and are as follows: Class 1  0.90% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Since inception performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Portfolios Class R, Class R1, Class R2, Class R3, Class R4, Class R5 and Class 1 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 20% of the Standard & Poors 500 Index and 80% of the Lehman Brothers Aggregate Bond Index. Annual report | Lifestyle Portfolios 13 Your expenses As a shareholder of John Hancock Funds II Lifestyle Portfolios, you incur two types of costs: (1) transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses which the Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the affiliated underlying funds in which the Portfolio invests. Because the affiliated underlying funds have varied operating expenses and transaction costs and the Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will vary. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. This example is intended to help you understand your ongoing costs (in dollars) of investing in the portfolios so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 at the beginning of the period and held for the entire period (July 1, 2007, through December 31, 2007). Actual expenses: The first line of each share class in the table on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses paid during period to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs and insurance-related charges. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Lifestyle Portfolios | Annual report 14 Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-07 12-31-07 7-1-0712-31-07 Expense Ratio Lifestyle Aggressive Class A Actual $1,000.00 $987.40 $2.91 0.58% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.28 2.96 0.58% Class B Actual 1,000.00 983.47 6.75 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 983.27 6.55 1.31% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.67 1.31% Class R Actual 1,000.00 984.28 5.60 1.12% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.56 5.70 1.12% Class R1 Actual 1,000.00 986.31 3.60 0.72% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.58 3.67 0.72% Class R2 Actual 1,000.00 988.15 2.71 0.54% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.48 2.75 0.54% Class R3 Actual 1,000.00 986.07 4.21 0.84% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.97 4.28 0.84% Class R4 Actual 1,000.00 987.31 2.81 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.38 2.85 0.56% Class R5 Actual 1,000.00 988.75 1.20 0.24% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.00 1.22 0.24% Class 1 Actual 1,000.00 989.69 0.55 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.65 0.56 0.11% Lifestyle Growth Class A Actual $1,000.00 $997.73 $2.67 0.53% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.53 2.70 0.53% Class B Actual 1,000.00 993.91 6.33 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.85 6.41 1.26% Class C Actual 1,000.00 993.71 6.23 1.24% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.95 6.31 1.24% Class R Actual 1,000.00 994.76 5.63 1.12% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.56 5.70 1.12% Class R1 Actual 1,000.00 996.66 3.72 0.74% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.48 3.77 0.74% Class R2 Actual 1,000.00 996.72 3.22 0.64% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.98 3.26 0.64% Class R3 Actual 1,000.00 996.47 4.23 0.84% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.97 4.28 0.84% Class R4 Actual 1,000.00 997.65 2.82 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.38 2.85 0.56% Class R5 Actual 1,000.00 999.10 1.11 0.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.10 1.12 0.22% Class 1 Actual 1,000.00 1,000.06 0.55 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.65 0.56 0.11% Class 5 Actual 1,000.00 999.89 0.30 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Annual report | Lifestyle Portfolios 15 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-07 12-31-07 7-1-0712-31-07 Expense Ratio Lifestyle Balanced Class A Actual $1,000.00 $1,004.55 $2.48 0.49% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.74 2.50 0.49% Class B Actual 1,000.00 1,000.67 6.40 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.46 1.27% Class C Actual 1,000.00 1,000.72 6.10 1.21% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.11 6.16 1.21% Class R Actual 1,000.00 1,001.85 5.75 1.14% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.46 5.80 1.14% Class R1 Actual 1,000.00 1,003.11 4.09 0.81% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.12 4.13 0.81% Class R2 Actual 1,000.00 1,003.61 3.08 0.61% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.13 3.11 0.61% Class R3 Actual 1,000.00 1,003.71 3.94 0.78% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.27 3.97 0.78% Class R4 Actual 1,000.00 1,004.81 2.68 0.53% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.53 2.70 0.53% Class R5 Actual 1,000.00 1,006.13 1.06 0.21% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.15 1.07 0.21% Class 1 Actual 1,000.00 1,006.16 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.65 0.56 0.11% Class 5 Actual 1,000.00 1,007.18 0.30 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Lifestyle Moderate Class A Actual $1,000.00 $1,013.00 $2.64 0.52% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.58 2.65 0.52% Class B Actual 1,000.00 1,008.37 6.83 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,008.46 6.23 1.23% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.00 6.26 1.23% Class R Actual 1,000.00 1,009.69 5.57 1.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.66 5.60 1.10% Class R1 Actual 1,000.00 1,011.74 3.65 0.72% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.58 3.67 0.72% Class R2 Actual 1,000.00 1,012.86 2.33 0.46% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.89 2.35 0.46% Class R3 Actual 1,000.00 1,011.50 4.46 0.88% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.77 4.48 0.88% Class R4 Actual 1,000.00 1,012.64 2.94 0.58% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.28 2.96 0.58% Class R5 Actual 1,000.00 1,014.70 1.07 0.21% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.15 1.07 0.21% Class 1 Actual 1,000.00 1,014.68 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.65 0.56 0.11% Class 5 Actual 1,000.00 1,015.81 0.30 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Lifestyle Portfolios | Annual report 16 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-07 12-31-07 7-1-0712-31-07 Expense Ratio Lifestyle Conservative Class A Actual $1,000.00 $1,030.05 $2.76 0.54% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.48 2.75 0.54% Class B Actual 1,000.00 1,025.77 6.79 1.33% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.77 1.33% Class C Actual 1,000.00 1,026.86 6.54 1.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.75 6.51 1.28% Class R Actual 1,000.00 1,027.72 5.42 1.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.86 5.40 1.06% Class R1 Actual 1,000.00 1,029.66 3.63 0.71% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.63 3.62 0.71% Class R2 Actual 1,000.00 1,030.01 2.97 0.58% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.28 2.96 0.58% Class R3 Actual 1,000.00 1,029.47 4.35 0.85% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.92 4.33 0.85% Class R4 Actual 1,000.00 1,030.35 2.71 0.53% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.53 2.70 0.53% Class R5 Actual 1,000.00 1,031.89 1.13 0.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.10 1.12 0.22% Class 1 Actual 1,000.00 1,032.67 0.61 0.12% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.61 0.12% 1 Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period (184) and divided by 365 (to reflect the one-half year period). 2 Lifestyle Portfolios expense ratios do not include fees and expenses indirectly incurred by Portfolios from the underlying funds. 3 Ratios do not include expenses indirectly incurred from underlying portfolios whose expense ratios can vary between 0.79% and 0.91% based on the mix of underlying portfolios held by the portfolio. Annual report | Lifestyle Portfolios 17 F I N A N C I A L S T A T E M E N T S Portfolios investments Investment companies Underlying Funds Subadviser AIM Capital Management, Inc. (AIM) American Century Management, Inc. (American Century) BlackRock Investment Management, LLC (BlackRock) (formerly Mercury Advisors) Davis Advisors (Davis) Declaration Management / (Declaration) John Hancock Advisers Deutsche Asset Management (Deutsche) Dimensional Fund Advisors, Inc. (DFA) Franklin®Templeton® (Templeton) Grantham, Mayo, Van Otterloo & Co. (GMO) Independence Investments LLC (Independence) Jennison Associates LLC (Jennison) Legg Mason Funds Management, Inc (Legg Mason) Lord Abbett (Lord Abbett) Marsico Capital Management, LLC (Marsico) MFC Global Investment Management (MFC Global U.S.A.) (U.S.A.) Limited MFC Global Investment Management (MFC Global U.S.) (U.S.), LLC Munder Capital Management (Munder) Pacific Investment Management Company (PIMCO) RiverSource Investments, LLC (RiverSource) SSgA Funds Management, Inc. (SSgA) Sustainable Growth Advisers, L.P. (Sustainable Growth) T. Rowe Price Associates, Inc. (T. Rowe Price) UBS Global Asset Management (Americas) Inc. (UBS) UST Advisers, Inc. (UST) Wellington Management Company, LLP (Wellington) Wells Capital Management, Inc. (Wells Capital) Western Asset Management Company (WAMCO) Lifestyle Aggressive Portfolio Securities owned by the Portfolio on 12-31-07 Shares or Principal Issuer Amount Value Investment companies 99.99% John Hancock Funds 2.00% Small Cap Intrinsic Value (MFC Global U.S.) (f) 4,942,009 $73,388,841 John Hancock Funds II 89.96% All Cap Core (Deutsche) (f) 4,647,003 47,817,662 All Cap Value (Lord Abbett) (f) 6,201,765 73,490,915 Blue Chip Growth (T. Rowe Price) (f) 10,556,975 227,819,518 Capital Appreciation (Jennison) (f) 16,296,370 185,941,584 Core Equity (Legg Mason) (f) 9,969,608 146,952,029 Emerging Growth (MFC Global U.S.) (f) 4,580,476 73,150,204 Emerging Markets Value (DFA) (f) 9,283,334 108,893,511 Equity-Income (T. Rowe Price) (f) 4,030,687 73,116,653 Fundamental Value (Davis) (f) 8,482,063 147,503,070 International Equity Index (SSgA) (f) 6,559,872 147,662,712 International Opportunities (Marsico) (f) 7,791,225 147,409,969 International Small Cap (Templeton) (f) 4,821,699 92,576,625 International Small Company (DFA) (f) 9,074,822 92,563,180 International Value (Templeton) (f) 13,571,373 258,263,222 Large Cap (UBS) (f) 4,789,888 72,997,887 Large Cap Value (BlackRock) (f) 1,469,985 36,984,823 Mid Cap Index (MFC Global U.S.A.) (f) 4,576,932 87,877,097 Mid Cap Intersection (Wellington) (f) 15,785,758 146,965,407 Mid Cap Stock (Wellington) (f) 3,835,628 74,027,612 Mid Cap Value (Lord Abbett) (f) 3,840,733 73,127,552 Mid Cap Value Equity (RiverSource) (f) 3,277,623 36,643,820 Natural Resources (Wellington) (f) 3,679,650 141,997,702 Quantitative Value (MFC Global U.S.A.) (f) 7,344,829 109,952,092 Small Cap (Independence) (f) 5,450,867 72,878,086 Small Cap Index (MFC Global U.S.A.) (f) 3,857,786 51,308,552 Small Company (American Century) (f) 4,286,999 63,276,108 Small Company Value (T. Rowe Price) (f) 4,632,848 109,844,827 U.S. Global Leaders Growth (Sustainable Growth) (f) 2,449,530 33,999,476 U.S. Multi Sector (GMO) (f) 23,994,380 257,939,582 Value & Restructuring (UST) (f) 2,840,935 37,045,795 Vista (American Century) (f) 4,961,760 74,029,459 3,304,056,731 John Hancock Funds III 8.03% International Core (GMO) (f) 6,861,655 295,119,767 Total investment companies (Cost $3,404,593,047) $3,672,565,339 Total investments (Cost $3,404,593,047) 99.99% Other assets in excess of liabilities 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The underlying funds subadviser. See notes to financial statements Lifestyle Portfolios | Annual report 18 F I N A N C I A L S T A T E M E N T S Lifestyle Growth Portfolio Securities owned by the Portfolio on 12-31-07 Shares or Principal Issuer Amount Value Investment companies 99.99% John Hancock Funds 0.99% Small Cap Intrinsic Value (MFC Global U.S.) (f) 6,874,164 $102,081,329 John Hancock Funds II 92.99% All Cap Core (Deutsche) (f) 38,161,537 392,682,218 All Cap Growth (AIM) (f) 5,662,950 104,991,101 Blue Chip Growth (T. Rowe Price) (f) 22,424,649 483,923,926 Capital Appreciation (Jennison) (f) 36,973,561 421,868,328 Core Equity (Legg Mason) (f) 21,203,704 312,542,593 Emerging Markets Value (DFA) (f) 17,531,672 205,646,513 Equity-Income (T. Rowe Price) (f) 17,246,089 312,844,055 Floating Rate Income (WAMCO) (f) 1,734,000 17,340,000 Fundamental Value (Davis) (f) 24,077,822 418,713,317 Global Bond (PIMCO) (f) 13,911,650 208,674,753 Global Real Estate (Deutsche) (f) 10,472,060 102,835,626 High Income (MFC Global U.S.) (f) 10,895,731 102,528,827 High Yield (WAMCO) (f) 53,261,680 506,518,579 Index 500 (MFC Global USA) (f) 9,722,589 104,226,158 International Equity Index (SSgA) (f) 9,155,375 206,087,490 International Opportunities (Marsico) (f) 21,986,513 415,984,822 International Small Cap (Templeton) (f) 8,121,347 155,929,860 International Small Company (DFA) (f) 15,212,848 155,171,052 International Value (Templeton) (f) 21,833,764 415,496,528 Large Cap (UBS) (f) 6,725,562 102,497,566 Large Cap Value (BlackRock) (f) 4,187,432 105,355,781 Mid Cap Index (MFC Global U.S.A.) (f) 8,029,535 154,167,080 Mid Cap Intersection (Wellington) (f) 22,116,454 205,904,189 Mid Cap Stock (Wellington) (f) 10,797,452 208,390,815 Mid Cap Value (Lord Abbett) (f) 5,424,884 103,289,797 Mid Cap Value Equity (RiverSource) (f) 9,273,710 103,680,078 Natural Resources (Wellington) (f) 7,815,291 301,592,093 Quantitative Value (MFC Global U.S.A.) (f) 27,868,977 417,198,581 Real Estate Equity (T. Rowe Price) (f) 8,360,094 70,224,790 Real Return Bond (PIMCO) (f) 22,907,641 312,460,218 Small Cap (Independence) (f) 7,608,636 101,727,464 Small Cap Opportunities (Munder) (f) 8,150,023 177,344,503 Small Company Growth (AIM) (f) 7,925,307 102,157,213 Small Company Value (T. Rowe Price) (f) 4,298,591 101,919,596 Spectrum Income (T. Rowe Price) (f) 20,012,316 208,328,212 Strategic Bond (WAMCO) (f) 9,045,056 102,842,287 Strategic Income (MFC Global U.S.) (f) 10,169,431 104,236,666 Total Return (PIMCO) (f) 29,747,453 416,166,864 U.S. Global Leaders Growth (Sustainable Growth) (f) 10,709,400 148,646,466 U.S. High Yield Bond (Wells Capital) (f) 8,224,694 103,713,388 U.S. Multi Sector (GMO) (f) 68,084,023 731,903,249 Value & Restructuring (UST) (f) 8,083,134 105,404,070 Vista (American Century) (f) 7,027,732 104,853,765 9,638,010,477 John Hancock Funds III 6.01% International Core (GMO) (f) 14,489,994 623,214,653 Total investment companies (Cost $9,745,136,447) $10,363,306,459 Total Investments 99.99% (Cost $9,745,136,447) Other assets in excess of liabilities 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The underlying funds subadviser. Lifestyle Balanced Portfolio Securities owned by the Portfolio on 12-31-07 Shares or Principal Issuer Amount Value Investment companies 99.99% John Hancock Funds II 95.98% Active Bond (MFC Global U.S./Declaration) (f) 20,236,402 $192,650,544 All Cap Core (Deutsche) (f) 18,910,811 194,592,244 Blue Chip Growth (T. Rowe Price) (f) 40,573,018 875,565,735 Core Bond (Wells Capital) (f) 15,280,380 192,991,205 Core Equity (Legg Mason) (f) 19,638,992 289,478,745 Emerging Markets Value (DFA) (f) 16,228,956 190,365,656 Equity-Income (T. Rowe Price) (f) 16,058,780 291,306,263 Floating Rate Income (WAMCO) (f) 1,600,000 16,000,000 Fundamental Value (Davis) (f) 16,755,608 291,380,025 Global Bond (PIMCO) (f) 19,270,641 289,059,618 Global Real Estate (Deutsche) (f) 29,408,451 288,790,985 High Income (MFC Global U.S.) (f) 20,303,178 191,052,902 High Yield (WAMCO) (f) 90,980,889 865,228,257 Index 500 (MFC Global USA) (f) 8,724,405 93,525,623 International Opportunities (Marsico) (f) 10,105,813 191,201,977 International Small Cap (Templeton) (f) 7,519,527 144,374,918 International Value (Templeton) (f) 17,712,241 337,063,949 Large Cap (UBS) (f) 12,591,369 191,892,460 Large Cap Value (BlackRock) (f) 11,585,552 291,492,495 Mid Cap Index (MFC Global U.S.A.) (f) 4,958,885 95,210,584 Mid Cap Stock (Wellington) (f) 5,024,463 96,972,135 Natural Resources (Wellington) (f) 7,481,275 288,702,383 Quantitative Value (MFC Global U.S.A.) (f) 12,820,466 191,922,378 Real Estate Equity (T. Rowe Price) (f) 12,796,159 107,487,737 Real Return Bond (PIMCO) (f) 34,761,923 474,152,634 Small Company Growth (AIM) (f) 7,314,366 94,282,183 Small Company Value (T. Rowe Price) (f) 3,967,203 94,062,373 Spectrum Income (T. Rowe Price) (f) 46,212,781 481,075,052 Strategic Bond (WAMCO) (f) 16,844,776 191,525,101 Strategic Income (MFC Global U.S.) (f) 18,773,387 192,427,220 Total Return (PIMCO) (f) 34,392,492 481,150,968 U.S. Global Leaders Growth (Sustainable Growth) (f) 10,608,400 147,244,596 U.S. High Yield Bond (Wells Capital) (f) 15,185,176 191,485,065 U.S. Multi Sector (GMO) (f) 45,105,839 484,887,772 Value & Restructuring (UST) (f) 14,942,914 194,855,595 9,225,457,377 John Hancock Funds III 4.01% International Core (GMO) (f) 8,954,741 385,143,390 Total investment companies (Cost $9,162,380,630) $9,610,600,767 Total investments (Cost $9,162,380,630) 99.99% Other assets in excess of liabilities 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The underlying funds subadviser. See notes to financial statements Annual report | Lifestyle Portfolios 19 F I N A N C I A L S T A T E M E N T S Lifestyle Moderate Portfolio Securities owned by the Portfolio on 12-31-07 Shares or Principal Issuer Amount Value Investment companies 99.97% John Hancock Funds II 94.98% Active Bond (MFC Global U.S./Declaration) (f) 21,116,017 $ 201,024,484 Blue Chip Growth (T. Rowe Price) (f) 6,066,500 130,915,080 Core Bond (Wells Capital) (f) 3,987,178 50,358,058 Core Equity (Legg Mason) (f) 7,088,208 104,480,182 Equity-Income (T. Rowe Price) (f) 2,871,815 52,094,730 Floating Rate Income (WAMCO) (f) 1,245,000 12,450,000 Fundamental Value (Davis) (f) 6,024,652 104,768,702 Global Bond (PIMCO) (f) 10,054,173 150,812,596 Global Real Estate (Deutsche) (f) 5,127,695 50,353,966 High Income (MFC Global U.S.) (f) 8,019,959 75,467,817 High Yield (WAMCO) (f) 15,466,156 147,083,147 International Equity Index (SSgA) (f) 2,224,578 50,075,251 International Opportunities (Marsico) (f) 1,307,961 24,746,613 International Value (Templeton) (f) 3,963,239 75,420,446 Investment Quality Bond (Wellington) (f) 4,260,398 50,357,905 Mid Cap Index (MFC Global U.S.A.) (f) 1,298,664 24,934,342 Real Estate Equity (T. Rowe Price) (f) 3,359,278 28,217,933 Real Return Bond (PIMCO) (f) 7,184,588 97,997,779 Small Company (American Century) (f) 1,681,036 24,812,097 Small Company Growth (AIM) (f) 1,916,802 24,707,574 Small Company Value (T. Rowe Price) (f) 1,042,946 24,728,245 Spectrum Income (T. Rowe Price) (f) 19,310,466 201,021,954 Strategic Bond (WAMCO) (f) 6,637,478 75,468,123 Strategic Income (MFC Global U.S.) (f) 7,362,785 75,468,550 Total Return (PIMCO) (f) 21,511,729 300,949,094 U.S. High Yield Bond (Wells Capital) (f) 5,984,829 75,468,693 U.S. Multi Sector (GMO) (f) 9,745,009 104,758,849 Value & Restructuring (UST) (f) 4,022,680 52,455,745 2,391,397,955 John Hancock Funds III 4.99% International Core (GMO) (f) 2,922,458 125,694,903 Total investment companies (Cost $2,428,313,932) $2,517,092,858 Total investments (Cost $2,428,313,932) 99.97% Other assets in excess of liabilities 0.03% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The underlying funds subadviser. Lifestyle Conservative Portfolio Securities owned by the Portfolio on 12-31-07 Shares or Principal Issuer Amount Value Investment companies 99.98% John Hancock Funds II 97.98% Active Bond (MFC Global U.S./Declaration) (f) 15,805,583 $ 150,469,149 Blue Chip Growth (T. Rowe Price) (f) 1,517,487 32,747,366 Core Bond (Wells Capital) (f) 2,383,617 30,105,084 Equity-Income (T. Rowe Price) (f) 1,808,734 32,810,431 Floating Rate Income (WAMCO) (f) 733,000 7,330,000 Fundamental Value (Davis) (f) 1,888,585 32,842,501 Global Bond (PIMCO) (f) 8,025,991 120,389,863 Global Real Estate (Deutsche) (f) 4,597,805 45,150,450 High Income (MFC Global U.S.) (f) 3,199,214 30,104,605 High Yield (WAMCO) (f) 6,329,724 60,195,678 International Value (Templeton) (f) 2,372,571 45,150,024 Investment Quality Bond (Wellington) (f) 6,365,634 75,241,797 Real Estate Equity (T. Rowe Price) (f) 1,952,543 16,401,361 Real Return Bond (PIMCO) (f) 4,268,780 58,226,153 Spectrum Income (T. Rowe Price) (f) 11,563,676 120,377,870 Strategic Bond (WAMCO) (f) 5,294,256 60,195,695 Strategic Income (MFC Global U.S.) (f) 5,872,770 60,195,891 Total Return (PIMCO) (f) 17,208,364 240,745,013 U.S. Government Securities (WAMCO) (f) 12,116,864 161,638,968 U.S. High Yield Bond (Wells Capital) (f) 2,387,367 30,104,697 U.S. Multi Sector (GMO) (f) 3,040,960 32,690,322 Value & Restructuring (UST) (f) 2,518,600 32,842,545 1,475,955,463 John Hancock Funds III 2.00% International Core (GMO) (f) 700,057 30,109,438 Total investment companies (Cost $1,475,748,473) $1,506,064,901 Total investments (Cost $1,475,748,473) 99.98% Other assets in excess of liabilities 0.02% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The underlying funds subadviser. See notes to financial statements Lifestyle Portfolios | Annual report 20 F I N A N C I A L S T A T E M E N T S Financial statements Statements of assets and liabilities 12-31-07 These Statements of Assets and Liabilities are the Portfolios balance sheets. They show the value of what each Portfolio owns, is due and owes. Youll also find the net asset value and the maximum offering price per share for each Portfolio. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Assets Investments in affiliated funds, at value (Note 8) $3,672,565,339 $10,363,306,459 $9,610,600,767 Total investments, at value Receivable for investments sold 14,197,744 59,183,706 62,190,099 Receivable for fund shares sold 1,673,703 3,532,017 4,634,198 Receivable due from adviser 14,214 71,553 84,119 Total assets Liabilities Payable for investments purchased 225,972 18,521,731 18,014,088 Payable for fund shares repurchased 15,122,319 42,541,318 47,553,039 Payable to affiliates: Fund administration fees 37,711 108,691 101,179 Payable to affiliates: Transfer agent fees 112,941 271,099 191,507 Other payables and accrued expenses 84,043 207,567 220,487 Total liabilities Net assets Capital paid-in $3,253,216,619 $9,462,668,599 $8,962,672,723 Undistributed net investment income (loss)   (200) Accumulated undistributed net realized gain (loss) on investments 151,679,103 283,604,718 200,536,223 Net unrealized appreciation (depreciation) on investments 267,972,292 618,170,012 448,220,137 Net assets Investments in affiliated funds, at cost $3,404,593,047 $9,745,136,447 $9,162,380,630 Net asset value per share The Portfolios have an unlimited number of shares authorized with no par value. Class A: Net assets $115,851,409 $332,112,965 $283,848,631 Shares outstanding 7,609,681 22,070,633 19,523,615 Net asset value and redemption price per share $15.22 $15.05 $14.54 Class B: 1 Net assets $24,419,420 $78,218,883 $59,637,744 Shares outstanding 1,603,321 5,193,790 4,103,343 Net asset value, offering price and redemption price per share $15.23 $15.06 $14.53 Class C: 1 Net assets $95,223,015 $293,923,253 $267,865,713 Shares outstanding 6,251,068 19,525,760 18,408,043 Net asset value, offering price and redemption price per share $15.23 $15.05 $14.55 Class R: Net assets $1,398,977 $729,939 $761,508 Shares outstanding 91,532 48,278 52,383 Net asset value, offering price and redemption price per share $15.28 $15.12 $14.54 Class R1: Net assets $1,119,540 $1,964,633 $583,377 Shares outstanding 73,306 130,107 40,141 Net asset value, offering price and redemption price per share $15.27 $15.10 $14.53 Class R2: Net assets $2,689,455 $994,001 $1,092,466 Shares outstanding 176,474 66,011 75,308 Net asset value, offering price and redemption price per share $15.24 $15.06 $14.51 Class R3: Net assets $7,185,725 $13,720,920 $23,294,296 Shares outstanding 472,222 912,783 1,604,656 Net asset value, offering price and redemption price per share $15.22 $15.03 $14.52 Class R4: Net assets $5,029,045 $14,988,191 $17,741,789 Shares outstanding 330,683 997,014 1,222,026 Net asset value, offering price and redemption price per share $15.21 $15.03 $14.52 Class R5: Net assets $3,488,893 $7,860,486 $9,825,502 Shares outstanding 229,313 522,547 676,522 Net asset value, offering price and redemption price per share $15.21 $15.04 $14.52 Class 1: Net assets $3,416,462,535 $9,573,685,556 $8,927,868,379 Shares outstanding 225,034,995 638,451,752 616,812,234 Net asset value, offering price and redemption price per share $15.18 $15.00 $14.47 Class 5: Net assets  $46,244,502 $18,909,478 Shares outstanding  3,086,414 1,305,983 Net asset value, offering price and redemption price per share  $14.98 $14.48 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $16.02 $15.84 $15.31 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Lifestyle Portfolios 21 F I N A N C I A L S T A T E M E N T S Statements of assets and liabilities 12-31-07 Continued Lifestyle Lifestyle Moderate Conservative Assets Investments in affiliated funds, at value (Note 8) $2,517,092,858 $1,506,064,901 Total investments, at value Receivable for investments sold 21,338,356 14,711,833 Receivable for fund shares sold 1,808,334 1,226,783 Receivable due from adviser 15,897 14,643 Total assets Liabilities Payable for investments purchased 13,168,813 7,935,872 Payable for fund shares repurchased 9,098,704 7,624,764 Payable to affiliates: Fund administration fees 26,419 15,175 Payable to affiliates: Transfer agent fees 47,743 25,801 Other payables and accrued expenses 81,956 68,848 Total liabilities Net assets Capital paid-in $2,402,256,282 $1,468,685,548 Undistributed net investment income (loss)   Accumulated undistributed net realized gain (loss) on investments 26,796,602 7,345,724 Net unrealized appreciation (depreciation) on investments 88,778,926 30,316,428 Net assets Investments in affiliated funds, at cost $2,428,313,932 $1,475,748,473 Net asset value per share The Portfolios have an unlimited number of shares authorized with no par value. Class A: Net assets $76,271,319 $43,738,221 Shares outstanding 5,619,955 3,283,697 Net asset value and redemption price per share $13.57 $13.32 Class B: 1 Net assets $15,313,337 $9,850,670 Shares outstanding 1,129,148 739,365 Net asset value, offering price and redemption price per share $13.56 $13.32 Class C: 1 Net assets $68,792,799 $43,566,598 Shares outstanding 5,067,858 3,271,842 Net asset value, offering price and redemption price per share $13.57 $13.32 Class R: Net assets $507,177 $221,643 Shares outstanding 37,353 16,618 Net asset value, offering price and redemption price per share $13.58 $13.34 Class R1: Net assets $790,515 $209,761 Shares outstanding 58,231 15,730 Net asset value, offering price and redemption price per share $13.58 $13.34 Class R2: Net assets $121,645 $268,428 Shares outstanding 8,962 20,153 Net asset value, offering price and redemption price per share $13.57 $13.32 Class R3: Net assets $4,198,542 $3,706,107 Shares outstanding 309,503 278,096 Net asset value, offering price and redemption price per share $13.57 $13.33 Class R4: Net assets $4,012,622 $2,657,686 Shares outstanding 296,190 199,635 Net asset value, offering price and redemption price per share $13.55 $13.31 Class R5: Net assets $3,969,981 $757,813 Shares outstanding 292,775 56,878 Net asset value, offering price and redemption price per share $13.56 $13.32 Class 1: Net assets $2,338,808,700 $1,401,370,773 Shares outstanding 172,675,740 105,346,679 Net asset value, offering price and redemption price per share $13.54 $13.30 Class 5: Net assets $5,045,173  Shares outstanding 372,732  Net asset value, offering price and redemption price per share $13.54  Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $14.28 $14.02 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Lifestyle Portfolios | Annual report 22 F I N A N C I A L S T A T E M E N T S Statements of operations For the year ended 12-31-07 These Statements of Operations summarize the Portfolios investment income earned and expenses directly incurred in operating each Portfolio. They also show net gains (losses) for the period stated. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Investment income Income distributions received from affiliated underlying funds $36,493,906 $201,189,603 $266,755,550 Total investment income Expenses Investment management fees (Note 3) 1,414,918 4,030,356 3,727,384 Distribution and service fees (Note 3) 2,828,782 8,382,723 7,515,495 Transfer agent fees (Note 3) 358,852 900,204 628,621 Blue sky fees (Note 3) 185,953 209,804 200,327 Fund administration fees (Note 3) 367,624 1,067,797 990,344 Audit and legal fees 127,047 289,700 275,949 Printing and postage fees (Note 3) 36,435 74,912 56,061 Custodian fees 13,551 16,197 15,750 Trustees fees (Note 4) 26,690 76,947 71,689 Registration and filing fees 91,871 237,336 217,794 Miscellaneous 13,912 39,916 37,680 Total expenses Less: expense reductions (Note 3) (127,916) (123,747) (109,582) Net expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on Investments in affiliated underlying funds 46,199,140 143,691,466 104,248,691 Capital gain distributions received from affiliated underlying funds 229,348,734 441,245,380 302,458,907 Change in net unrealized appreciation (depreciation) of Investments in affiliated underlying funds (47,390,826) (116,180,921) (135,354,678) Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations See notes to financial statements Annual report | Lifestyle Portfolios 23 F I N A N C I A L S T A T E M E N T S Statements of operations For the year ended 12-31-07 Continued Lifestyle Lifestyle Moderate Conservative Investment income Income distributions received from affiliated underlying funds $85,921,788 $60,050,306 Total investment income Expenses Investment management fees (Note 3) 970,671 566,929 Distribution and service fees (Note 3) 1,911,987 1,105,542 Transfer agent fees (Note 3) 156,294 83,766 Blue sky fees (Note 3) 177,085 179,266 Fund administration fees (Note 3) 250,819 147,611 Audit and legal fees 101,555 76,416 Printing and postage fees (Note 3) 26,631 14,199 Custodian fees 13,186 12,717 Trustees fees (Note 4) 18,811 10,977 Registration and filing fees 67,822 43,268 Miscellaneous 10,009 6,227 Total expenses Less: expense reductions (Note 3) (132,662) (139,870) Net expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on Investments in affiliated underlying funds 13,458,220 3,998,195 Capital gain distributions received from affiliated underlying funds 46,911,770 16,509,637 Change in net unrealized appreciation (depreciation) of Investments in affiliated underlying funds (26,791,828) (7,532,402) Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations See notes to financial statements Lifestyle Portfolios | Annual report 24 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Portfolios net assets have changed during the period. They reflect earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Lifestyle Aggressive Year Ended 12-31-07 Four Months Ended 12-31-06 1 Period Ended 8-31-06 2 Increase (decrease) in net assets From operations Net investment income (loss) $31,156,187 $18,573,898 $8,698,334 Net realized gain (loss) 275,547,874 73,892,886 61,219,206 Change in net unrealized appreciation (47,390,826) 154,787,755 160,575,363 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (865,763) (1,349,781) (10,791) Class B  (222,059) (2,807) Class C (37,410) (690,657) (4,862) Class R (5,646) (4,634)  Class R1 (7,790) (2,600)  Class R2 (24,856) (3,084)  Class R3 (43,473) (37,785) (460) Class R4 (45,073) (64,000) (513) Class R5 (40,586) (15,755) (565) Class 1 (41,624,959) (81,795,612) (10,836,557) From net realized gain Class A (3,931,597) (1,051,325)  Class B (826,498) (237,454)  Class C (3,255,234) (738,375)  Class R (50,797) (4,062)  Class R1 (41,601) (2,061)  Class R2 (95,811) (2,227)  Class R3 (239,298) (29,914)  Class R4 (177,973) (46,167)  Class R5 (122,754) (10,422)  Class 1 (116,344,468) (52,688,646)  From capital paid-in Class A    Class B    Class C    Class R    Class R1    Class R2    Class R3    Class R4    Class R5    Class 1    Total distributions From Fund share transactions Total increase (decrease) Net assets Beginning of year 2,894,351,160 2,493,956,753  End of year Undistributed net investment  income (loss) 1 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 2 Period from 10-15-05 (commencement of operations) to 8-31-06. See notes to financial statements Annual report | Lifestyle Portfolios 25 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Growth Year Ended 12-31-07 Four Months Ended 12-31-06 1 Period Ended 8-31-06 2 Increase (decrease) in net assets From operations Net investment income (loss) $185,987,458 $87,412,466 $63,621,234 Net realized gain (loss) 584,936,846 155,266,323 173,200,773 Change in net unrealized appreciation (116,180,921) 377,077,693 356,753,561 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (4,725,491) (4,431,521) (46,836) Class B (536,260) (878,972) (6,890) Class C (2,164,482) (3,493,928) (19,011) Class R (8,325) (3,340)  Class R1 (26,245) (2,862)  Class R2 (16,164) (3,020)  Class R3 (171,150) (99,284) (519) Class R4 (229,572) (200,909) (571) Class R5 (137,338) (68,375) (2,527) Class 1 (177,370,025) (242,862,495) (35,586,379) Class 5 (855,570) (423,491)  From net realized gain Class A (9,486,373) (3,753,671)  Class B (2,241,004) (885,252)  Class C (8,493,776) (3,490,555)  Class R (23,494) (3,040)  Class R1 (59,653) (2,462)  Class R2 (31,775) (2,462)  Class R3 (393,528) (85,475)  Class R4 (443,269) (163,697)  Class R5 (225,310) (52,865)  Class 1 (276,785,876) (184,797,243)  Class 5 (1,300,555) (319,070)  From capital paid-in Class A  (3,047,402)  Class B  (619,415)  Class C  (2,459,169)  Class R  (2,320)  Class R1  (1,972)  Class R2  (2,067)  Class R3  (68,421)  Class R4  (137,468)  Class R5  (46,482)  Class 1  (164,782,068)  Class 5  (287,001)  Total distributions From Fund share transactions Total increase (decrease) Net assets Beginning of year 8,443,334,089 7,312,742,997  End of year Undistributed net investment   income (loss) 1 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 2 Period from 10-15-05 (commencement of operations) to 8-31-06. See notes to financial statements Lifestyle Portfolios | Annual report 26 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Balanced Year Ended 12-31-07 Four Months Ended 12-31-06 1 Period Ended 8-31-06 2 Increase (decrease) in net assets From operations Net investment income (loss) $253,128,038 $119,808,173 $94,245,252 Net realized gain (loss) 406,707,598 122,178,920 127,337,590 Change in net unrealized appreciation (135,354,678) 286,866,854 296,209,041 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (5,976,896) (3,396,000) (428,612) Class B (895,406) (813,690) (57,145) Class C (4,178,342) (3,269,920) (203,872) Class R (15,963) (8,355)  Class R1 (12,013) (2,951)  Class R2 (28,297) (3,072)  Class R3 (456,666) (128,147) (15,304) Class R4 (411,637) (270,764) (26,987) Class R5 (227,337) (48,482) (15,130) Class 1 (240,703,208) (222,183,075) (95,206,787) Class 5 (453,955) (171,997) (347) From net realized gain Class A (5,869,438) (2,150,530) (1,728) Class B (1,250,971) (549,053) (612) Class C (5,589,293) (2,203,348) (1,299) Class R (18,872) (5,608)  Class R1 (13,923) (1,847)  Class R2 (25,620) (1,881)  Class R3 (483,304) (81,916) (26) Class R4 (382,280) (167,165) (26) Class R5 (202,091) (29,224) (123) Class 1 (190,689,518) (132,141,718) (1,411,319) Class 5 (384,893) (109,135)  From capital paid-in Class A  (2,851,033)  Class B  (686,450)  Class C  (2,758,233)  Class R  (7,041)  Class R1  (2,477)  Class R2  (2,573)  Class R3  (107,653)  Class R4  (226,932)  Class R5  (40,566)  Class 1  (185,752,773)  Class 5  (144,280)  Total distributions From Fund share transactions Total increase (decrease) Net assets Beginning of year 7,916,563,871 6,929,150,986  End of year Undistributed net investment  income (loss) 1 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 2 Period from 10-15-05 (commencement of operations) to 8-31-06. See notes to financial statements Annual report | Lifestyle Portfolios 27 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Moderate Year Ended 12-31-07 Four Months Ended 12-31-06 1 Period Ended 8-31-06 2 Increase (decrease) in net assets From operations Net investment income (loss) $82,349,580 $38,295,849 $31,797,303 Net realized gain (loss) 60,369,990 13,928,143 32,619,980 Change in net unrealized appreciation (26,791,828) 61,379,986 54,198,768 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,973,109) (902,226) (171,868) Class B (315,485) (163,812) (22,967) Class C (1,420,472) (645,798) (77,475) Class R (13,881) (2,543)  Class R1 (23,168) (2,609)  Class R2 (3,596) (2,689)  Class R3 (104,504) (21,537) (6,081) Class R4 (118,312) (51,478) (10,781) Class R5 (105,520) (28,198) (8,339) Class 1 (78,167,282) (52,481,076) (31,963,702) Class 5 (169,157) (70,845) (490) From net realized gain Class A (947,891) (544,690)  Class B (195,985) (105,282)  Class C (871,621) (416,751)  Class R (7,574) (1,539)  Class R1 (11,021) (1,539)  Class R2 (1,578) (1,550)  Class R3 (52,869) (12,785)  Class R4 (52,753) (29,908)  Class R5 (49,247) (16,746)  Class 1 (30,871,062) (29,380,921)  Class 5 (65,666) (42,201)  From capital paid-in Class A  (828,021)  Class B  (150,334)  Class C  (592,577)  Class R  (2,336)  Class R1  (2,397)  Class R2  (2,471)  Class R3  (19,781)  Class R4  (47,280)  Class R5  (25,859)  Class 1  (48,216,254)  Class 5  (64,933)  Total distributions From Fund share transactions Total increase (decrease) Net assets Beginning of year 2,088,168,689 1,871,866,834  End of year Undistributed net investment   income (loss) 1 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 2 Period from 10-15-05 (commencement of operations) to 8-31-06. See notes to financial statements Lifestyle Portfolios | Annual report 28 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Conservative Year Ended 12-31-07 Four Months Ended 12-31-06 1 Period Ended 8-31-06 2 Increase (decrease) in net assets From operations Net investment income (loss) $57,943,258 $27,232,158 $22,016,988 Net realized gain (loss) 20,507,832 7,375,742 13,564,145 Change in net unrealized appreciation (7,532,402) 13,356,342 24,492,488 (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,314,962) (516,816) (125,005) Class B (238,437) (101,855) (20,839) Class C (1,070,619) (349,399) (56,558) Class R (5,823) (2,720)  Class R1 (9,925) (2,786)  Class R2 (13,687) (2,864)  Class R3 (99,674) (9,817) (3,046) Class R4 (84,714) (22,143) (6,698) Class R5 (27,298) (8,173) (5,036) Class 1 (55,116,587) (33,505,513) (22,120,363) From net realized gain Class A (355,959) (220,889)  Class B (80,613) (45,923)  Class C (362,145) (159,163)  Class R (1,586) (1,157)  Class R1 (2,649) (1,158)  Class R2 (3,212) (1,164)  Class R3 (31,487) (4,141)  Class R4 (21,759) (8,943)  Class R5 (6,351) (3,215)  Class 1 (11,979,079) (13,266,448)  From capital paid-in Class A  (489,987)  Class B  (96,644)  Class C  (331,536)  Class R  (2,579)  Class R1  (2,640)  Class R2  (2,714)  Class R3  (9,308)  Class R4  (20,988)  Class R5  (7,744)  Class 1  (31,745,868)  Total distributions From Fund share transactions Total increase (decrease) Net assets Beginning of year 1,224,289,451 1,122,245,676  End of year Undistributed net investment   income (loss) 1 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 2 Period from 10-15-05 (commencement of operations) to 8-31-06. See notes to financial statements Annual report | Lifestyle Portfolios 29 F I N A N C I A L S T A T E M E N T S Financial highlights These Financial Highlights show how each Portfolios net asset value for a share has changed since the beginning of the period. Lifestyle Aggressive Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Ratio Net of net realized Total Ratio of Ratio investment Net Net asset Net and from From net gross of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) 4 (%) 4 (%) 1 ($) (%) CLASS A 12-31-2007 14.72 0.11 1.05 1.16 (0.12) (0.54)  (0.66) 15.22 8.00 6 0.59 8 0.59 14 0.69 116 21 12-31-2006 5 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.40 0.65 0.64 9 1.69 9 56 5 7 08-31-2006 10 12.63 (0.07) 1.56 1.49 (0.06)   (0.06) 14.06 11.85 0.84 0.65 9 (0.59) 9 35 23 7 CLASS B 12-31-2007 14.72 (0.02) 1.07 1.05  (0.54)  (0.54) 15.23 7.23 6 1.37 8 1.35 14 (0.13) 24 21 12-31-2006 5 14.00 0.05 1.23 1.28 (0.27) (0.29)  (0.56) 14.72 9.15 1.54 1.35 9 1.07 9 13 5 7 08-31-2006 10 12.63 (0.15) 1.56 1.41 (0.04)   (0.04) 14.00 11.22 2.00 1.34 9 (1.23) 9 8 23 7 CLASS C 12-31-2007 14.73  11 1.05 1.05 (0.01) (0.54)  (0.55) 15.23 7.21 6 1.32 8 1.31 14 0.03 95 21 12-31-2006 5 14.00 0.05 1.24 1.29 (0.27) (0.29)  (0.56) 14.73 9.22 1.36 1.35 9 1.10 9 39 5 7 08-31-2006 10 12.63 (0.15) 1.57 1.42 (0.05)   (0.05) 14.00 11.22 1.60 1.34 9 (1.27) 9 25 23 7 CLASS R 12-31-2007 14.79 0.11 0.98 1.09 (0.06) (0.54)  (0.60) 15.28 7.48 6 3.66 8 1.08 0.69 1 21 12-31-2006 14.11 0.13 1.17 1.30 (0.33) (0.29)  (0.62) 14.79 9.22 10.66 0.95 9 2.94 9  12 5 7 CLASS R1 12-31-2007 14.76 0.15 1.00 1.15 (0.10) (0.54)  (0.64) 15.27 7.92 6 3.54 8 0.72 0.92 1 21 12-31-2006 14.11 0.08 1.23 1.31 (0.37) (0.29)  (0.66) 14.76 9.25 12.89 0.70 9 1.79 9  12 5 7 CLASS R2 12-31-2007 14.74 0.37 0.81 1.18 (0.14) (0.54)  (0.68) 15.24 8.13 6 2.62 8 0.52 2.31 3 21 12-31-2006 14.11 0.09 1.23 1.32 (0.40) (0.29)  (0.69) 14.74 9.37 12.24 0.45 9 2.07 9  12 5 7 CLASS R3 12-31-2007 14.72 0.11 1.03 1.14 (0.10) (0.54)  (0.64) 15.22 7.85 6 1.21 8 0.81 0.68 7 21 12-31-2006 5 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.36 2.21 0.72 9 1.70 9 2 5 7 08-31-2006 10 12.63 (0.05) 1.54 1.49 (0.06)   (0.06) 14.06 11.81 8.07 0.69 9 (0.47) 9 1 23 7 CLASS R4 12-31-2007 14.71 0.11 1.07 1.18 (0.14) (0.54)  (0.68) 15.21 8.13 6 0.96 8 0.54 0.70 5 21 12-31-2006 5 14.07 0.08 1.25 1.33 (0.40) (0.29)  (0.69) 14.71 9.46 1.38 0.53 9 1.71 9 2 5 7 08-31-2006 10 12.63 (0.05) 1.55 1.50 (0.06)   (0.06) 14.07 11.94 4.08 0.49 9 (0.38) 9 2 23 7 CLASS R5 12-31-2007 14.71 0.22 1.00 1.22 (0.18) (0.54)  (0.72) 15.21 8.42 6 1.11 8 0.23 1.40 3 21 12-31-2006 5 14.09 0.09 1.26 1.35 (0.44) (0.29)  (0.73) 14.71 9.57 4.07 0.23 9 1.90 9 1 5 7 08-31-2006 10 12.63 0.01 1.52 1.53 (0.07)   (0.07) 14.09 12.16 8.26 0.20 9 0.05 9  12 23 7 CLASS 1 12-31-2007 14.68 0.15 1.09 1.24 (0.20) (0.54)  (0.74) 15.18 8.54 0.11 0.11 14 0.94 3,416 21 12-31-2006 5 14.07 0.10 1.25 1.35 (0.45) (0.29)  (0.74) 14.68 9.59 7 0.11 9 0.11 9 2.09 9 2,782 5 7 08-31-2006 10 12.60 0.06 1.48 1.54 (0.07)   (0.07) 14.07 12.27 7 0.11 9 0.11 9 0.48 9 2,422 23 7 See notes to financial statements Lifestyle Portfolios | Annual report 30 F I N A N C I A L S T A T E M E N T S Financial highlights Continued Lifestyle Growth Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net of net realized Total Ratio of Ratio investment Net Net asset Net and from From net gross of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) 4 (%) 4 (%) 1 ($) (%) CLASS A 12-31-2007 14.72 0.28 0.73 1.01 (0.23) (0.45)  (0.68) 15.05 6.96 6 0.54 8 0.53 14 1.79 332 18 12-31-2006 5 14.63 0.16 1.01 1.17 (0.43) (0.36) (0.29) (1.08) 14.72 8.00 7 0.58 9 0.58 9 3.18 9 165 4 7 08-31-2006 10 13.35 0.07 1.28 1.35 (0.07)   (0.07) 14.63 10.18 0.72 0.61 9 0.55 9 103 26 7 CLASS B 12-31-2007 14.73 0.16 0.73 0.89 (0.11) (0.45)  (0.56) 15.06 6.14 6 1.30 8 1.29 14 1.02 78 18 12-31-2006 5 14.57 0.12 1.01 1.13 (0.36) (0.36) (0.25) (0.97) 14.73 7.77 1.40 1.35 9 2.45 9 39 4 7 08-31-2006 10 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.69 1.34 9 (0.19) 9 24 26 7 CLASS C 12-31-2007 14.72 0.16 0.74 0.90 (0.12) (0.45)  (0.57) 15.05 6.19 6 1.25 1.25 14 1.05 294 18 12-31-2006 5 14.57 0.13 0.99 1.12 (0.36) (0.36) (0.25) (0.97) 14.72 7.73 7 1.29 9 1.29 9 2.53 9 152 4 7 08-31-2006 10 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.44 1.33 9 (0.14) 9 93 26 7 CLASS R 12-31-2007 14.79 0.27 0.67 0.94 (0.16) (0.45)  (0.61) 15.12 6.47 6 5.27 8 1.06 1.72 1 18 12-31-2006 14.70 0.15 0.98 1.13 (0.40) (0.36) (0.28) (1.04) 14.79 7.64 12.41 0.95 9 3.39 9  12 4 7 CLASS R1 12-31-2007 14.77 0.32 0.66 0.98 (0.20) (0.45)  (0.65) 15.10 6.75 6 2.42 8 0.73 2.02 2 18 12-31-2006 14.70 0.14 1.00 1.14 (0.42) (0.36) (0.29) (1.07) 14.77 7.75 12.95 0.69 9 3.23 9  12 4 7 CLASS R2 12-31-2007 14.74 0.31 0.69 1.00 (0.23) (0.45)  (0.68) 15.06 6.91 6 3.18 8 0.62 1.95 1 18 12-31-2006 14.70 0.15 0.99 1.14 (0.44) (0.36) (0.30) (1.10) 14.74 7.80 12.74 0.45 9 3.48 9  12 4 7 CLASS R3 12-31-2007 14.71 0.28 0.69 0.97 (0.20) (0.45)  (0.65) 15.03 6.69 6 0.98 8 0.80 1.83 14 18 12-31-2006 5 14.61 0.16 1.01 1.17 (0.42) (0.36) (0.29) (1.07) 14.71 8.00 1.35 0.71 9 3.13 9 4 4 7 08-31-2006 10 13.35 0.07 1.26 1.33 (0.07)   (0.07) 14.61 9.98 5.07 0.68 9 0.62 9 2 26 7 CLASS R4 12-31-2007 14.71 0.27 0.74 1.01 (0.24) (0.45)  (0.69) 15.03 6.95 6 0.64 8 0.53 1.76 15 18 12-31-2006 5 14.64 0.16 1.01 1.17 (0.44) (0.36) (0.30) (1.10) 14.71 8.04 0.80 0.53 9 3.12 9 7 4 7 08-31-2006 10 13.35 0.08 1.29 1.37 (0.08)   (0.08) 14.64 10.26 1.78 0.49 9 0.69 9 5 26 7 CLASS R5 12-31-2007 14.71 0.39 0.67 1.06 (0.28) (0.45)  (0.73) 15.04 7 7.31 6 0.54 8 0.21 2.53 8 18 12-31-2006 5 14.66 0.18 1.02 1.20 (0.47) (0.36) (0.32) (1.15) 14.71 8.15 1.40 0.20 9 3.54 9 2 4 7 08-31-2006 10 13.35 0.09 1.30 1.39 (0.08)   (0.08) 14.66 10.47 2.52 0.19 9 0.70 9 2 26 7 CLASS 1 12-31-2007 14.67 0.30 0.77 1.07 (0.29) (0.45)  (0.74) 15.00 7 7.44 6 0.11 0.11 14 1.94 9,574 18 12-31-2006 5 14.63 0.17 1.03 1.20 (0.48) (0.36) (0.32) (1.16) 14.67 8.18 7 0.11 9 0.11 9 3.34 9 8,059 4 7 08-31-2006 10 13.31 0.15 1.25 1.40 (0.08)   (0.08) 14.63 10.58 7 0.11 9 0.11 9 1.17 9 7,081 26 7 CLASS 5 12-31-2007 14.66 0.37 0.70 1.07 (0.30) (0.45)  (0.75) 14.98 7.42 6 0.06 0.06 14 2.39 46 18 12-31-2006 5 14.62 0.24 0.97 1.21 (0.48) (0.36) (0.33) (1.17) 14.66 8.24 7 0.06 9 0.06 9 4.68 9 15 4 7 08-31-2006 13 14.40  11 0.22 0.22     14.62 1.53 7 0.06 9 0.06 9 (0.02) 9 3 26 7 See notes to financial statements Annual report | Lifestyle Portfolios 31 F I N A N C I A L S T A T E M E N T S Financial highlights Continued Lifestyle Balanced Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Ratio Net of net realized Total Ratio of Ratio investment Net Net asset Net and from From net gross of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) 4 (%) 4 (%) 1 ($) (%) CLASS A 12-31-2007 14.37 0.42 0.42 0.84 (0.35) (0.32)  (0.67) 14.54 5.90 6 0.51 8 0.50 14 2.84 284 14 12-31-2006 5 14.38 0.24 0.81 1.05 (0.43) (0.27) (0.36) (1.06) 14.37 7.25 7 0.55 9 0.55 9 4.77 9 125 3 7 08-31-2006 10 13.35 0.19 1.01 1.20 (0.17)  11  (0.17) 14.38 9.08 0.70 0.58 9 1.60 9 81 23 7 CLASS B 12-31-2007 14.37 0.29 0.42 0.71 (0.23) (0.32)  (0.55) 14.53 5.02 6 1.30 8 1.30 14 1.95 60 14 12-31-2006 5 14.37 0.20 0.81 1.01 (0.40) (0.27) (0.34) (1.01) 14.37 6.96 1.41 1.34 9 4.00 9 32 3 7 08-31-2006 10 13.35 0.10 1.02 1.12 (0.10)  11  (0.10) 14.37 8.47 1.73 1.34 9 0.84 9 20 23 7 CLASS C 12-31-2007 14.39 0.31 0.42 0.73 (0.25) (0.32)  (0.57) 14.55 5.10 6 1.22 8 1.21 14 2.09 268 14 12-31-2006 5 14.38 0.20 0.82 1.02 (0.40) (0.27) (0.34) (1.01) 14.39 7.03 7 1.25 9 1.25 9 4.10 9 128 3 7 08-31-2006 10 13.35 0.12 1.01 1.13 (0.10)  11  (0.10) 14.38 8.55 1.41 1.29 9 0.97 9 79 23 7 CLASS R 12-31-2007 14.39 0.36 0.40 0.76 (0.29) (0.32)  (0.61) 14.54 5.31 6 4.49 8 1.07 2.40 1 14 12-31-2006 14.44 0.32 0.66 0.98 (0.41) (0.27) (0.35) (1.03) 14.39 6.79 8.41 0.95 9 7.37 9  12 3 7 CLASS R1 12-31-2007 14.38 0.49 0.31 0.80 (0.33) (0.32)  (0.65) 14.53 5.58 6 7.35 8 0.78 3.25 1 14 12-31-2006 14.44 0.21 0.78 0.99 (0.42) (0.27) (0.36) (1.05) 14.38 6.84 13.06 0.70 9 4.96 9  12 3 7 CLASS R2 12-31-2007 14.37 0.43 0.39 0.82 (0.36) (0.32)  (0.68) 14.51 5.77 6 2.84 8 0.56 2.90 1 14 12-31-2006 14.44 0.22 0.77 0.99 (0.43) (0.27) (0.36) (1.06) 14.37 6.90 12.70 0.45 9 5.21 9  12 3 7 CLASS R3 12-31-2007 14.36 0.43 0.37 0.80 (0.32) (0.32)  (0.64) 14.52 5.65 6 0.85 8 0.76 2.90 23 14 12-31-2006 5 14.37 0.22 0.82 1.04 (0.42) (0.27) (0.36) (1.05) 14.36 7.22 1.24 0.72 9 4.55 9 5 3 7 08-31-2006 10 13.35 0.36 0.82 1.18 (0.16)  11  (0.16) 14.37 8.92 3.70 0.69 9 3.10 9 3 23 7 CLASS R4 12-31-2007 14.36 0.39 0.45 0.84 (0.36) (0.32)  (0.68) 14.52 5.91 6 0.58 8 0.51 2.63 18 14 12-31-2006 5 14.38 0.23 0.81 1.04 (0.43) (0.27) (0.36) (1.06) 14.36 7.27 0.70 0.52 9 4.55 9 10 3 7 08-31-2006 10 13.35 0.16 1.06 1.22 (0.19)  11  (0.19) 14.38 9.19 1.46 0.48 9 1.37 9 7 23 7 CLASS R5 12-31-2007 14.36 0.50 0.38 0.88 (0.40) (0.32)  (0.72) 14.52 6.18 6 0.43 8 0.21 3.35 10 14 12-31-2006 5 14.38 0.24 0.82 1.06 (0.44) (0.27) (0.37) (1.08) 14.36 7.41 1.69 0.20 9 4.85 9 2 3 7 08-31-2006 10 13.35 0.18 1.06 1.24 (0.21)  11  (0.21) 14.38 9.39 2.58 0.19 9 1.48 9 1 23 7 CLASS 1 12-31-2007 14.31 0.42 0.47 0.89 (0.41) (0.32)  (0.73) 14.47 6.30 0.11 0.11 14 2.84 8,928 14 12-31-2006 5 14.34 0.24 0.82 1.06 (0.45) (0.27) (0.37) (1.09) 14.31 7.40 7 0.11 9 0.11 9 4.84 9 7,609 3 7 08-31-2006 10 13.31 0.22 1.03 1.25 (0.22)  11  (0.22) 14.34 9.47 7 0.11 9 0.11 9 1.81 9 6,736 23 7 CLASS 5 12-31-2007 14.32 0.50 0.40 0.90 (0.42) (0.32)  (0.74) 14.48 6.35 0.06 0.06 14 3.39 19 14 12-31-2006 5 14.35 0.33 0.74 1.07 (0.45) (0.27) (0.38) (1.10) 14.32 7.42 7 0.06 9 0.06 9 6.63 9 7 9 3 7 08-31-2006 13 14.17  11 0.31 0.31 (0.13)   (0.13) 14.35 2.23 7 0.01 9 0.01 9 (0.01) 9 1 9 23 7 See notes to financial statements Lifestyle Portfolios | Annual report 32 F I N A N C I A L S T A T E M E N T S Financial highlights Continued Lifestyle Moderate Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Ratio Net of net realized Total Ratio of Ratio investment Net Net asset Net and from From net gross of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) 4 (%) 4 (%) 1 ($) (%) CLASS A 12-31-2007 13.53 0.50 0.14 0.64 (0.41) (0.19)  (0.60) 13.57 4.78 6 0.53 8 0.53 14 3.57 76 13 12-31-2006 5 13.64 0.27 0.52 0.79 (0.36) (0.21) (0.33) (0.90) 13.53 5.77 0.57 0.56 9 5.86 9 37 1 7 08-31-2006 10 12.94 0.25 0.66 0.91 (0.21)   (0.21) 13.64 7.10 0.83 0.57 9 2.21 9 25 24 7 CLASS B 12-31-2007 13.52 0.38 0.15 0.53 (0.30) (0.19)  (0.49) 13.56 6 3.97 6 1.43 8 1.35 14 2.73 15 13 12-31-2006 5 13.62 0.23 0.52 0.75 (0.33) (0.21) (0.31) (0.85) 13.52 5.49 1.66 1.35 9 4.87 9 7 1 7 08-31-2006 10 12.94 0.15 0.68 0.83 (0.15)   (0.15) 13.62 6.42 2.43 1.34 9 1.28 9 5 24 7 CLASS C 12-31-2007 13.53 0.41 0.13 0.54 (0.31) (0.19)  (0.50) 13.57 4.05 6 1.24 8 1.24 14 2.94 69 13 12-31-2006 5 13.63 0.24 0.51 0.75 (0.33) (0.21) (0.31) (0.85) 13.53 5.49 1.32 1.28 9 5.13 9 29 1 7 08-31-2006 10 12.94 0.17 0.67 0.84 (0.15)   (0.15) 13.63 6.49 1.67 1.29 9 1.51 9 18 24 7 CLASS R 12-31-2007 13.55 0.47 0.11 0.58 (0.36) (0.19)  (0.55) 13.58 4.28 6 6.32 8 1.06 3.41 1 13 12-31-2006 13.69 0.24 0.50 0.74 (0.35) (0.21) (0.32) (0.88) 13.55 5.38 13.40 0.95 9 5.83 9  12 1 7 CLASS R1 12-31-2007 13.54 0.52 0.10 0.62 (0.39) (0.19)  (0.58) 13.58 4.63 6 4.10 8 0.71 3.73 1 13 12-31-2006 13.69 0.25 0.50 0.75 (0.36) (0.21) (0.33) (0.90) 13.54 5.43 13.14 0.70 9 6.07 9  12 1 7 CLASS R2 12-31-2007 13.53 0.44 0.22 0.66 (0.43) (0.19)  (0.62) 13.57 4.89 6 19.12 8 0.45 3.18  12 13 12-31-2006 13.69 0.26 0.48 0.74 (0.36) (0.21) (0.33) (0.90) 13.53 5.48 12.87 0.45 9 6.33 9  12 1 7 CLASS R3 12-31-2007 13.53 0.47 0.15 0.62 (0.39) (0.19)  (0.58) 13.57 4.61 6 1.51 8 0.83 3.40 4 13 12-31-2006 5 13.65 0.23 0.55 0.78 (0.36) (0.21) (0.33) (0.90) 13.53 5.66 3.13 0.78 9 4.89 9 1 1 7 08-31-2006 10 12.94 0.33 0.58 0.91 (0.20)   (0.20) 13.65 7.10 8.44 0.69 9 2.93 9 1 24 7 CLASS R4 12-31-2007 13.51 0.47 0.18 0.65 (0.42) (0.19)  (0.61) 13.55 4.87 6 1.13 8 0.54 3.38 4 13 12-31-2006 5 13.63 0.25 0.53 0.78 (0.36) (0.21) (0.33) (0.90) 13.51 5.80 1.53 0.52 9 5.44 9 2 1 7 08-31-2006 10 12.94 0.30 0.62 0.92 (0.23)   (0.23) 13.63 7.14 4.65 0.49 9 2.59 9 1 24 7 CLASS R5 12-31-2007 13.52 0.58 0.11 0.69 (0.46) (0.19)  (0.65) 13.56 5.15 6 0.97 8 0.21 4.21 4 13 12-31-2006 5 13.64 0.32 0.48 0.80 (0.37) (0.21) (0.34) (0.92) 13.52 5.93 2.83 0.20 9 6.83 9 1 1 7 08-31-2006 10 12.94 0.22 0.73 0.95 (0.25)   (0.25) 13.64 7.40 4.86 0.19 9 1.92 9 1 24 7 CLASS 1 12-31-2007 13.50 0.49 0.21 0.70 (0.47) (0.19)  (0.66) 13.54 5.25 0.11 0.11 14 3.53 2,339 13 12-31-2006 5 13.63 0.27 0.54 0.81 (0.38) (0.21) (0.35) (0.94) 13.50 5.90 7 0.11 9 0.11 9 5.80 9 2,008 1 7 08-31-2006 10 12.93 0.26 0.70 0.96 (0.26)   (0.26) 13.63 7.47 7 0.11 9 0.11 9 2.23 9 1,820 24 7 CLASS 5 12-31-2007 13.49 0.53 0.19 0.72 (0.48) (0.19)  (0.67) 13.54 5.39 0.06 0.06 14 3.80 5 13 12-31-2006 5 13.62 0.34 0.47 0.81 (0.38) (0.21) (0.35) (0.94) 13.49 5.93 7 0.06 9 0.06 9 7.21 9 3 1 7 08-31-2006 13 13.48  11 0.30 0.30 (0.16)   (0.16) 13.62 2.27 7 0.01 9 0.01 9 (0.01) 9 1 24 7 See notes to financial statements Annual report | Lifestyle Portfolios 33 F I N A N C I A L S T A T E M E N T S Financial highlights Continued Lifestyle Conservative Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Ratio Net of net realized Total Ratio of Ratio investment Net Net asset Net and from From net gross of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) 4 (%) 4 (%) 1 ($) (%) CLASS A 12-31-2007 13.29 0.59 0.05 0.64 (0.49) (0.12)  (0.61) 13.32 4.89 6 0.55 8 0.54 14 4.38 44 13 12-31-2006 5 13.63 0.33 0.23 0.56 (0.38) (0.16) (0.36) (0.90) 13.29 4.11 0.64 0.56 9 7.20 9 20 2 7 08-31-2006 10 13.16 0.31 0.41 0.72 (0.25)   (0.25) 13.63 5.53 1.02 0.57 9 2.75 9 12 20 7 CLASS B 12-31-2007 13.29 0.50 0.04 0.54 (0.39) (0.12)  (0.51) 13.32 4.11 6 1.54 8 1.32 14 3.71 10 13 12-31-2006 5 13.63 0.29 0.22 0.51 (0.35) (0.16) (0.34) (0.85) 13.29 3.75 1.88 1.33 9 6.20 9 4 2 7 08-31-2006 10 13.16 0.24 0.41 0.65 (0.18)   (0.18) 13.63 4.99 3.12 1.33 9 2.08 9 3 20 7 CLASS C 12-31-2007 13.28 0.52 0.04 0.56 (0.40) (0.12)  (0.52) 13.32 4.22 6 1.28 8 1.28 14 3.88 44 13 12-31-2006 5 13.62 0.30 0.21 0.51 (0.35) (0.16) (0.34) (0.85) 13.28 3.76 1.41 1.29 9 6.55 9 14 2 7 08-31-2006 10 13.16 0.29 0.35 0.64 (0.18)   (0.18) 13.62 4.91 2.05 1.31 9 2.54 9 8 20 7 CLASS R 12-31-2007 13.31 0.48 0.11 0.59 (0.44) (0.12)  (0.56) 13.34 4.49 6 13.84 8 1.01 3.53  12 13 12-31-2006 5 13.67 0.29 0.23 0.52 (0.37) (0.16) (0.35) (0.88) 13.31 3.80 13.49 0.95 9 7.14 9  12 2 7 CLASS R1 12-31-2007 13.30 0.57 0.07 0.64 (0.48) (0.12)  (0.60) 13.34 4.83 6 9.69 8 0.71 4.21  12 13 12-31-2006 5 13.67 0.30 0.23 0.53 (0.38) (0.16) (0.36) (0.90) 13.30 3.85 13.24 0.70 9 7.38 9  12 2 7 CLASS R2 12-31-2007 13.30 0.56 0.09 0.65 (0.51) (0.12)  (0.63) 13.32 4.93 6 7.59 8 0.53 4.14  12 13 12-31-2006 5 13.67 0.31 0.23 0.54 (0.38) (0.16) (0.37) (0.91) 13.30 3.98 12.98 0.45 9 7.64 9  12 2 7 CLASS R3 12-31-2007 13.29 0.70 (0.07) 0.63 (0.47) (0.12)  (0.59) 13.33 4.81 6 1.89 8 0.81 5.17 4 13 12-31-2006 5 13.65 0.29 0.25 0.54 (0.38) (0.16) (0.36) (0.90) 13.29 3.93 6.23 0.77 9 6.23 9  12 2 7 08-31-2006 10 13.16 0.28 0.44 0.72 (0.23)   (0.23) 13.65 5.55 14.72 0.68 9 2.46 9  12 20 7 CLASS R4 12-31-2007 13.28 0.53 0.12 0.65 (0.50) (0.12)  (0.62) 13.31 4.97 6 1.46 8 0.53 3.96 3 13 12-31-2006 5 13.64 0.28 0.27 0.55 (0.38) (0.16) (0.37) (0.91) 13.28 4.06 2.87 0.51 9 6.17 9 1 2 7 08-31-2006 10 13.16 0.44 0.30 0.74 (0.26)   (0.26) 13.64 5.66 10.01 0.45 9 3.89 9 1 20 7 CLASS R5 12-31-2007 13.29 0.57 0.12 0.69 (0.54) (0.12)  (0.66) 13.32 5.27 6 3.42 8 0.22 4.23 1 13 12-31-2006 5 13.65 0.28 0.29 0.57 (0.40) (0.16) (0.37) (0.93) 13.29 4.19 6.37 0.20 9 6.01 9  12 2 7 08-31-2006 10 13.16 0.28 0.49 0.77 (0.28)   (0.28) 13.65 5.94 9.18 0.19 9 2.44 9  12 20 7 CLASS 1 12-31-2007 13.27 0.57 0.14 0.71 (0.56) (0.12)  (0.68) 13.30 5.38 6 0.11 0.11 14 4.24 1,401 13 12-31-2006 5 13.64 0.32 0.25 0.57 (0.40) (0.16) (0.38) (0.94) 13.27 4.16 7 0.11 9 0.11 9 6.96 9 1,184 2 7 08-31-2006 10 13.15 0.30 0.48 0.78 (0.29)   (0.29) 13.64 6.01 7 0.12 9 0.12 9 2.54 9 1,097 20 7 See notes to financial statements Lifestyle Portfolios | Annual report 34 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Effective 1-18-07, the fiscal year-end changed from August 31 to December 31. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 Annualized. 10 Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares began operations on 10-18-05; Class R, Class R1 and Class R2 began operations on 9-18-06; and Class 1 shares began operation on 10-15-05. 11 Less than $0.01 per share. 12 Less than $500,000. 13 Class 5 shares began operation on 7-3-06. 14 Ratios do not include expenses indirectly incurred from underlying portfolios whose expense ratios can vary between 0.79% and 0.91% based on the mix of underlying portfolios held by the portfolio. 15 Includes transfer agent fee earned credits of less than 0.01% to average net assets. See notes to financial statements Annual report | Lifestyle Portfolios 35 Notes to financial statements 1. Organization of the Trust The John Hancock Funds II (the Trust or JHF II) is an open-end management investment company organized as a Massachusetts business trust. It is a series company, which means that it has several funds, each with a stated investment objective that it pursues through separate investment policies. The Trust currently offers seventy-one separate investment funds, five of which are covered by this report: Lifestyle Aggressive, Lifestyle Growth, Lifestyle Balanced, Lifestyle Moderate and Lifestyle Conservative (collectively, Lifestyle Portfolios or the Portfolios). Each of the Lifestyle Portfolios is non-diversified for purposes of the Investment Company Act of 1940, as amended (the 1940 Act). The Lifestyle Portfolios operate as fund of funds, investing in Class NAV shares of underlying funds of the Trust and John Hancock Funds III (JHF III) and also in other affiliated funds of the John Hancock funds complex. The Portfolios may also invest in unaffiliated underlying funds and other permitted investments. The JHF III funds are retail mutual funds advised by JHIMS and distributed by the Distributor. The accounting policies of the affiliated underlying funds of the Trust are outlined in the shareholder reports for such funds, available without charge by calling 1-800-225-5291 or on the Securities and Exchange Commission (SEC) Web site at www.sec.gov, File #811-21779, CIK 0001331971 for JHF II, File #811-21777, CIK 0001329954 for JHF III and File #811-0560, CIK 0000022370 for JH Small Cap Intrinsic Value Fund. The affiliated underlying funds are not covered by this report. John Hancock Investment Management Services, LLC (JHIMS or the Adviser), a Delaware limited liability company controlled by John Hancock Life Insurance Company (U.S.A.) (John Hancock USA) serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock USA. John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of the Manufactures Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. The Trustees have authorized the issuance of multiple classes of shares of the Portfolios, including classes designated as Class A, Class B, Class C, Class R, Class R1, Class R2, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. Class A, Class B and Class C shares are open to all retail investors. Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. Class 5 shares currently are available only to the John Hancock Freedom 529 Plan. The shares of each class represent an interest in the same portfolio of investments of the Portfolios, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the SEC and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. 2. Significant accounting policies In the preparation of the financial statements, the Portfolios follow the policies described below. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Securities valuation The net asset value of the shares of each Portfolio is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
